Case:17-20831-MER Doc#:189 Filed:03/05/21      Entered:03/05/21 09:30:28 Page1 of 3




                  UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF COLORADO
                          Hon. Michael E. Romero
                   —————————————————


 IN RE: DANIEL RICHARD DOLL                  Bankruptcy Case No. 17-20831 MER


           Debtor.
 __________________________________________________________________

                              NOTICE OF APPEAL




   NOTICE IS HEREBY GIVEN that the Debtor/Appellant, Daniel Richard Doll,
 by and through his attorney, Stephen E. Berken, appeals pursuant to 28 U.S.C. §§
 158(a),(c), 158(d)(2)(A) and Fed. R. Bankr. P. 8006, to the United States
 Bankruptcy Appellate Panel for the Tenth Circuit, from the Order permitting
 Chapter 13 Trustee Adam Goodman to retain a percentage of fees in a dismissed
 Chapter 13 case entered on February 19, 2021 at Docket No. 185 within the
 underlying proceeding.


       The names of all parties to the judgment, order, or decree appealed from and
 the names, addresses, and telephone numbers of their respective attorneys are as
 follows:

 Appellant:

       Daniel Richard Doll
       1366 W. Spruce Ct.
       Rifle, CO 81650-3709
Case:17-20831-MER Doc#:189 Filed:03/05/21   Entered:03/05/21 09:30:28 Page2 of 3




       Stephen Berken (#14926)
       BERKEN CLOYES P.C.
       1159 Delaware Street
       Denver CO 80204
       (303) 623-4357 Phone
       (720) 554-7853 Fax
       stephenberkenlaw@gmail.com
       Counsel for Appellant

 Appellee:

      Adam Goodman
      Chapter 13 Trustee.
      PO Box 1169
      Denver, CO 80201


 RESPECTFULLY SUBMITTED this 5th day of March 2021.

                                    Stephen E. Berken
                                    Stephen E. Berken #14926
                                    BERKEN CLOYES P.C.
                                    1159 Delaware Street
                                    Denver CO 80204
                                    (303) 623-4357 Phone
                                    (720) 554-7853 Fax
                                    stephenberkenlaw@gmail.com
Case:17-20831-MER Doc#:189 Filed:03/05/21                 Entered:03/05/21 09:30:28 Page3 of 3




                                  CERTIFICATE OF MAILING

      I, the undersigned, do hereby certify that on this 5th day of March 2021, a true and correct copy
 of the foregoing NOTICE OF APPEAL was placed in the United States mail, postage prepaid,
 or via the court’s electronic filing system/ecf, addressed to the following:


 United States Trustee's Office
 Byron G. Rodgers Federal Building
 1961 Stout Street, Suite 12-200
 Denver, CO 80294

 Chapter 13 Trustee Adam M. Goodman
 PO Box 1169
 Denver, CO 80201

 Daniel Richard Doll
 1366 W. Spruce Ct.
 Rifle, CO 81650-3709

                                                /s/ Stephen E. Berken
